Citation Nr: 0028748	
Decision Date: 10/31/00    Archive Date: 11/03/00

DOCKET NO.  99-11 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for traumatic arthritis of 
the right knee, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to November 
1944.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision of the 
Cleveland, Ohio, Department of Veterans Affairs (VA) Regional 
Office (RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's right knee disability is manifested by 
moderate instability.  

3.  The veteran's right knee disability is additionally 
manifested by X-ray evidence of degenerative arthritis with 
range of motion from 0 to 125 degrees, and objective evidence 
of pain on motion.

CONCLUSIONS OF LAW

1.  The criteria for a separate rating in excess of 20 
percent for instability of the right knee have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.71a, Diagnostic Code  5257 (1999).  

2.  The criteria for a separate 10 percent rating for 
traumatic arthritis of the right knee with objective evidence 
of pain on motion have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71, Plate 
II, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (1999); 
VAOPGCPREC 9-98 (August 14, 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the veteran's claim is 
"well-grounded" within the meaning of 38 U.S.C.A. § 5107.  
The Board is also satisfied that all relevant facts have been 
properly and sufficiently developed, and that no further 
assistance to the veteran is required to comply with the 
statutory duty to assist.  38 U.S.C.A. § 5107.  

Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disability at issue.  

In February 1945, the RO granted service connection for 
traumatic arthritis of the right knee, evaluated as 10 
percent disabling; in October 1961, the rating was increased 
to 20 percent.  

Records received in conjunction with the veteran's February 
1999 reopened claim for an increased rating include an August 
1998 VA radiology report indicating that X-rays of the right 
knee revealed complete loss of the lateral joint space and 
significant loss of the medial joint space and the 
patellofemoral joint space.  VA medical records show that 
when the veteran was seen in September 1998 his main 
complaint was that his right knee buckled.  It was noted that 
he was using a brace which was helping his pain, but it had 
gotten old and was not as effective as before.  On physical 
examination, he had right knee instability and right knee 
buckling on ambulation.  He had severe crepitance and medial 
joint line pain.  The impression was severe right knee 
degenerative joint disease with resultant instability.  A 
brace for medial lateral instability was prescribed.  On 
physical examination at the VA orthotics and prosthetics 
clinic in December 1998, there was medial lateral 
instability, gross swelling at the knee, and a negative 
anterior drawer sign.  There was a positive McMurray's with 
extension and flexion with valgus and varus movements at the 
knee.  

On VA examination in April 1999, the veteran complained of 
pain, soreness, tenderness, crepitation, swelling and "give-
way" in the right knee.  He did wear a brace and, at times, 
used a cane.  He currently was retired and did not work.  It 
was noted that he could do normal daily activity.  Physical 
examination showed that the veteran could ambulate with 
assistance.  He had a valgus deformity to his right knee with 
pain, soreness, tenderness and crepitation throughout the 
range of motion.  Motion was from 0 to 125 degrees actively 
and passively with pain and crepitation noted.  There was 
tenderness and soreness over the medial and lateral joint 
line as well.  There was no effusion.  The knee did not 
appear to be unstable to medial lateral, anterior and 
posterior testing.  McMurray's test elicited pain with 
rotation of the tibia.  X-rays were interpreted as revealing 
moderate degenerative arthritic changes of the right knee.  
The diagnosis was residual injury to the right knee with 
arthritis.  

In September 1999, the veteran testified that he had pain in 
the right knee as well as swelling.  The pain radiated 
downward.  He indicated that he had been given a knee brace, 
but could not wear it because he fractured his back.  He had 
difficulty going up and down stairs.  He used a cane for 
ambulation.  See September 1999 hearing transcript.  

On VA examination in November 1999, the veteran reported 
increasing pain, stiffness, swelling, give way, fatigability, 
lack on endurance, and problems with standing and walking.  
Weather changes and heavy use bothered it.  Physical 
examination showed that he could ambulate without aids.  He 
had a limp on the 

right side.  He had valgus knees.  He had pain, soreness, 
tenderness, and crepitation throughout the range of motion.  
Motion was from 0 to 130 degrees actively and to 140 degrees 
passively.  He had pain throughout the range of motion.  
There was no effusion.  There was crepitation and pain marked 
with motion.  The knee was stable to medial, lateral, 
anterior, and posterior testing.  There was negative 
McMurray's.  X-rays of the right knee revealed narrowing of 
the lateral compartment.  The diagnosis was residual injury 
to the right knee with arthritis.  

Analysis

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 
38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet.App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7.

Arthritis established by X-ray findings is rated on the basis 
of limitation of motion of the joint involved.  When there is 
some limitation of motion, but which would be rated 
noncompensable under a limitation-of-motion code, a 10 
percent rating may be assigned for each major joint affected 
by arthritis.  Limitation of motion must be 

objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003 (degenerative arthritis), 5010 
(traumatic arthritis).

Limitation of flexion of a leg is rated noncompensable when 
limited to 60 degrees, 10 percent when limited to 45 degrees, 
20 percent when limited to 30 degrees, and 30 percent when 
limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5260.

Limitation of extension of a leg is rated noncompensable when 
limited to 5 degrees, 10 percent when limited to 10 degrees, 
20 percent when limited to 15 degrees, and 30 percent when 
limited to 20 degrees.  Higher evaluations are afforded for 
greater limitation of extension.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

Normal range of motion of the knee is 0 degrees of extension 
to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.  

A knee impairment manifested by recurrent subluxation or 
lateral instability is rated 10 percent when slight, 20 
percent when moderate, and 30 percent when severe.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.

A dislocated semilunar cartilage, with frequent episodes of 
locking, pain, and effusion into the joint, warrants a 20 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

Removal of a semilunar cartilage, when symptomatic, is rated 
10 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5259.

The RO has assigned a 20 percent rating for the left knee 
disability under Code 5257, which contemplates moderate 
recurrent subluxation or lateral instability.  VA outpatient 
treatment records in September and December 1998 indicate 
that the 

veteran had lateral instability at the right knee, although 
the examiners did not describe the degree of severity of the 
instability, i.e., slight, moderate or severe.  The evidence 
shows that the veteran was provided a right knee brace to aid 
him in ambulation.  The most recent VA examinations in April 
and November 1999, however, showed that the knee was stable 
to medial, lateral, anterior, and posterior testing and that 
the veteran was able to ambulate without aids.  The evidence 
as a whole shows no more than moderate right knee 
instability; severe recurrent subluxation or lateral 
instability is not demonstrated; and no more than the current 
20 percent rating may be assigned under Diagnostic Code 5257. 

Neither Diagnostic Code 5258 nor Diagnostic Code 5259 
provides for a rating higher than the 20 percent which is 
currently assigned.

Recent precedent opinions by the VA General Counsel provide 
that separate ratings may be assigned for knee instability 
(Diagnostic Code 5257) and arthritis with limitation of 
motion (Diagnostic Codes 5003, 5010).  VAOPGCPREC 9-98 and 
23-97.  As noted, the veteran is already assigned a 20 
percent rating under Diagnostic Code 5257 for right knee 
instability.  With regard to arthritis of the right knee, 
recent medical records show X-ray evidence of arthritis of 
the joint, extension has been full at 0 degrees, and flexion 
has varied from 125 degrees to 140 degrees.  There is slight 
limitation of flexion of the right knee (see 38 C.F.R. § 
4.71, Plate II) even if such would not be rated compensable 
under limitation-of-motion Diagnostic Codes 5260 and 5261.  
The presence of arthritis of the right knee with at least 
some limitation of motion supports a separate 10 percent 
rating under Diagnostic Codes 5003-5010.  There is no 
credible evidence that pain on use of the joint restricts 
motion to such an extent that the criteria for a rating 
higher than 10 percent would be justified based on arthritis 
with limitation of motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet.App. 202 (1995).  The Board has 
considered the benefit-of-the-doubt rule in granting this 
benefit.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).



ORDER

Entitlement to an increased separate rating for instability 
of the right knee is denied.  

A separate 10 percent rating for traumatic arthritis of the 
right knee with objective evidence of pain on motion is 
granted, subject to the applicable laws and regulations 
concerning the payment of monetary benefits.  



		
	U. R. POWELL
	Veterans Law Judge
	Board of Veterans' Appeals



 

